56 Ill. App.2d 153 (1965)
206 N.E.2d 105
People of the State of Illinois, Plaintiff-Appellee,
v.
David Ernest Ford, Defendant-Appellant.
Gen. No. 49,716.
Illinois Appellate Court  First District, Second Division.
March 2, 1965.
Rehearing denied April 14, 1965.
Jack G. Stein, of Chicago (Francis X. Riley, of counsel), for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Thomas A. Hett, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.